Citation Nr: 1608168	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-34 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to April 1965, and also had prior reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the RO in Cleveland, Ohio that in pertinent part, denied service connection for a skin disorder. 

A personal hearing was held in June 2010 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board remanded the appeal for service connection for a skin disorder in February 2011 and December 2014 for additional development, and the case was subsequently returned to the Board.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.


FINDINGS OF FACT

1.  The probative evidence shows that the Veteran did not have service, or other duty or visitation, in the Republic of Vietnam or its inland waterways.
 
2.  The Veteran is not shown to have been exposed to herbicides during service.

3.  Acne vulgaris existed prior to active service, and the weight of the probative evidence shows that it was not aggravated by active service.

4.  The Veteran's current skin disorder is not shown by the most probative (meaning competent and credible) evidence to be etiologically related to his active military service.
CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by the Veteran's service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2009.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and testimony in support of his claim.  VA has obtained service treatment records (STRs), VA medical records, records from the Social Security Administration (SSA), internet research regarding ship histories, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the etiology of the claimed skin disorder.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its February 2011 and December 2014 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) obtain the Veteran's SSA records and arrange for a VA medical examination and opinion, and this was done.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the February 2015 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, reviewed his in-service and post-service medical records and electronic claims file, considered the Veteran's reported history, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2010 Board hearing.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that he has a current skin disorder that was caused by herbicide exposure during service in the U.S. Navy, when he was stationed on the USS Greenwich Bay.  He asserts that this ship had leaking barrels of Agent Orange on board, and was also near the coast of Vietnam during the Vietnam era.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.; see also 38 C.F.R. § 3.313(a); Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162   (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A review of the evidence reflects that the Veteran has been diagnosed with a skin tag (that was removed) during the pendency of the appeal, and thus has a current disability for purposes of this appeal.  See McClain, supra.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

The record reflects that during the pendency of this appeal, the Veteran and his representative have made contradictory statements regarding whether or not he served in Vietnam.

The Veteran filed his original claim of service connection for a skin disorder in March 2007.  In a May 2007 report of contact, the Veteran's representative stated that the Veteran contended that all of his claimed conditions were due to Agent Orange exposure, and that the Veteran did not set foot in Vietnam, and said that this was a "Haas" claim.

A February 2009 VA internal medicine note reflects that the Veteran told his treatment provider that he was a former Navy SEAL in Vietnam.

In his August 2009 VA Form 9, the Veteran said that he served aboard the USS Greenwich Bay and the USS Douglas H. Fox, and that there were no records of these ships because they had been decommissioned and scrapped.  He said that both ships carried Agent Orange on board, and that he was exposed to Agent Orange as a result.  He discussed the Haas case with regard to claims of "blue water" Agent Orange exposure.  He contended that his current skin condition (which he did not identify) was caused by Agent Orange exposure.  He asserted that he served in Vietnam during the Vietnam War as a "blue water" Vietnam Veteran.

In his June 2010 hearing, he testified that he was in the brown waters of Vietnam while on board the USS Greenwich, and that he was in the Mekong Delta while on board the USS Richard E. Kraus in May of 1962 or 1963.  He reported that he was a welder in the Navy, and went ashore in Vietnam to load wounded marines onto the ship during the period from February to December 1964, and that this mission was unauthorized.  He also said that he went on clandestine or classified ops missions.  He also testified that he was exposed to Agent Orange and other herbicides on board the USS Greenwich Bay.  He stated that there were leaking barrels of herbicide on his ship that were leaking, and they had to clean them up.  When asked to describe the nature of his claimed skin condition, he said he had a constant rash, and got little red things all over him.  He said his doctor told him it looked like some kind of chemical reaction.  He testified that he never had any skin symptoms at all in service.  He said he first noticed skin symptoms in the late 1960s after separation from service.  He said he had little things on his neck, probably skin tags, and said they were starting to get bad and then when he developed a scar there it would never go away.  

The Veteran's service personnel records show that he enlisted in the U.S. Navy reserve in May 1961 and his only period of active duty from June 4, 1963 to April 2, 1965.  He served for two weeks of ACDUTRA aboard the USS Richard E. Kraus (EDD 849) from mid-August 1962 until the beginning of September 1962.  During his active duty, he served on the USS Greenwich Bay (AVP-41) and was to be transferred to the USS Douglas H. Fox in January 1965, but was instead court martialed, detained and served at the U.S. Naval Receiving Station in Philadelphia until his early discharge in April 1965. 

His DD Form 214 shows that his primary military occupational specialty was that of a deckhand, he did not receive any combat citations, or in fact any citations or awards during his service.  A review of his record, including personnel records, shows no evidence whatsoever of the Veteran's claimed service as a Navy SEAL.  A review of his personnel record does not include an assignment to any basic underwater demolition/SEAL training class, let alone assignment to an operational SEAL team in the Republic of Vietnam.

In August 2012 the National Personnel Records Center (NPRC) stated that there is no record of Vietnam service for the Veteran.  The NPRC noted that the Veteran's active duty began on June 4, 1963, and the record shows that he did not serve on the USS Richard E. Kraus during his period of active duty, and, moreover, all service in Vietnam waters by the USS Kraus was after March 10, 1966 (i.e., after his active service had ended). 

Internet research on file reveals that at the time of the Veteran's service, the USS Greenwich operated as a flagship for Commander, U.S. Navy Middle East Force during which it supported U.S. diplomacy in the Red Sea, Persian Gulf, and Indian Ocean for periods of 4 to 6 months, operated with allied and friendly naval forces, and did extensive humanitarian work.  According to this research, the USS Greenwich Bay was decommissioned in June 1966, one year after the Veteran was discharged from service.  There is no evidence of record other than the Veteran's statements showing that the USS Greenwich Bay transported Agent Orange, and the Board finds that his assertions in this regard are not supported by the evidence and are not credible in light of the above research.  The Board also finds that the preponderance of the evidence fails to show that the Veteran set foot in Vietnam,  served aboard a ship that operated on the inland waterways of Vietnam (see VBA Manual M21-1, IV.ii.1.H.2.a), or that he was otherwise exposed to herbicides.  The Board concludes that the preponderance of the evidence of record, including the Veteran's service personnel records and the documents supplied to VA by the NPRC through official channels, comprehensively refutes the Veteran's contentions as to Agent Orange exposure.

Moreover, the Veteran's only current skin disorder, skin tags, is not on the list of diseases presumptively associated with Agent Orange exposure in Vietnam.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Thus, service connection for the claimed skin disorder based on herbicide exposure in service is not warranted on a presumptive basis.

Next, the Board will consider the claim on a direct basis.  Service treatment records reflect that in a May 1961 report of medical history, the Veteran gave a history of boils, and the reviewing examiner indicated that the Veteran reported that that he had several boils during early childhood, but none recently.  In a May 1962 report of medical history, the Veteran gave a history of boils, and the reviewing examiner indicated that the Veteran reported that that he had several boils during early childhood, but none recently.  An August 1962 report of an examination performed prior to a 14-day period of active duty for training (ACDUTRA) reflects that the Veteran had mild chest acne.   In a concurrent report of medical history, the Veteran reported that he had a history of boils; the reviewing examiner indicated that the Veteran reported that that he had several boils during childhood, but none recently.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability (1) existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235   (2012); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

On medical examination performed prior to his only period of active duty on June 4, 1963, the examiner noted that the Veteran's skin was abnormal, and he was noted to have moderate acne vulgaris of the trunk.  A June 4, 1963 examination note reflects that the Veteran was informed that he had current defects including mild acne vulgaris.  This note was signed by the Veteran and the medical officer.  

Thus, since the skin disorder of acne vulgaris was noted on entrance examination prior to his period of active duty service, the presumption of soundness is rebutted as to this disability.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 .  Thus, the Veteran cannot bring a claim for service connection for this particular skin condition, only a claim for service-connected aggravation of pre-existing acne.  The burden falls on him, not VA, to establish aggravation.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Subsequent service treatment records are negative for complaints, treatment or diagnosis of any skin condition, including acne.  On discharge medical examination in March 1965, the Veteran's skin was clinically normal.

Post-service medical records are negative for any skin abnormalities for decades after service.

In the Veteran's original October 1996 claim for service connection, he did not claim service connection for a skin disorder, despite claiming service connection for several other conditions.

On VA general medical examination in December 1996, the Veteran did not complain of a skin disorder and a skin disorder was not diagnosed after a comprehensive physical examination.  The examiner indicated that the Veteran's skin was unremarkable.

VA medical records reflect treatment for a variety of medical conditions, but are negative for a diagnosis of a chronic skin disorder.  VA medical records dated prior to the instant appeal reflect that in March 2000, an actinic keratosis was removed from the Veteran's nose.  A February 2001 physician's note shows that he had no skin lesions.  Podiatry notes dated in 2003 and 2004 reflect that he was seen for diabetic foot examinations, and onychomycosis of the toenails was noted.  No skin lesions or other problems were seen.  

Multiple VA medical records dated during the pendency of this appeal reflect that the Veteran denied having any skin problems.  During the pendency of the current appeal, VA physician's notes dated in February, April and July 2007 show that on examination, his skin had no rashes or lesions.  In December 2010, a skin tag was removed from his axilla; the preoperative diagnosis was acrochordon, and the pathology diagnosis was inflamed fibroepithelial skin tag.

The Board notes that an "acrochordon" is defined as a skin tag.  See Stedman's Medical Dictionary, 27th ed., 2000, at 17).  A "skin tag" is defined as a polypoid outgrowth of both epidermis and dermal fibrovascular tissue.  Id. at 1783.

On VA skin compensation examination in February 2015, the examiner indicated that the Veteran does not have a current skin condition.  The Veteran reported that he had dark spots on the skin of his bilateral forearms and lower legs, which had been present for 15 years, but he then stated that this had been present for one year.  His wife said he was seen by VA years ago for the same condition.  The Veteran denied prior medical evaluation of a skin condition.  The examiner reviewed his service treatment records and noted that his service treatment records were silent regarding a diagnosed skin condition in service.  The examiner summarized relevant records, noting that his separation examination report dated in March 1965 indicated a normal skin examination, while a June 1963 enlistment exam showed mild acne vulgaris of trunk.  The examiner stated that there is no diagnosed skin condition on which to opine. 

After an examination, the VA examiner indicated that the Veteran has evidence of solar lentigines (age spots) noted over the bilateral forearms, and evidence of hemosiderin staining of both lower extremities, which was a consequence of chronic venous disease.  The examiner stated that the Veteran's VA medical records were silent regarding a diagnosed skin condition.  The examiner provided the following opinion:  the claimed skin condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the service treatment records and VA medical records are silent regarding a diagnosed skin condition.  

The Veteran did not claim that he incurred a chronic skin disorder in service until he filed his current VA disability compensation claim in 2007.  His statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Evidence weighing against the claim includes the following:  the fact that his skin was normal on separation examination in 1965, the fact that he did not complain of skin symptoms at the time of separation, in his original 1996 service connection claim, or on VA examination in December 1996 (despite reporting other medical problems at that time), and the fact that a skin disorder was not diagnosed after service until 2000, and a skin tag was not diagnosed until 2010.  Moreover, the Veteran testified that he never had any skin symptoms at all in service.  Post-service medical records dated prior to 2000 are negative for a skin disorder, and also show that his skin was unremarkable on VA examination in 1996.  Finally, in a February 2015 opinion, the VA examiner has opined that the Veteran does not have a current skin disorder that is related to service.

The weight of the competent and credible evidence does not show that the preexisting acne vulgaris was aggravated by active service, and also does not show that he has a chronic skin disorder that became manifest in service and has persisted since.  

To the extent that the Veteran contends that he has had continuous skin symptoms since service, the Board notes that skin tags are not subject to service connection based upon continuity of symptomatology.  See Walker, supra.

The Board finds that February 2015 VA medical opinion constitutes probative evidence against the Veteran's claim of service connection for a skin disorder.  It is based on current examination results and a review of the entire medical record.  The examiner explained the opinion with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9   (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). 

There is no credible or probative evidence of record to suggest that any skin disorder began in service or has continued to the present.  Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, and service connection for a skin disorder is not warranted on either a direct or presumptive basis.

Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether his current skin tags or solar lentigines (age spots) are related to active duty) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.

As the preponderance of the evidence is against the claim for service connection for a skin disorder, the claim must be denied.  See Alemany, 9 Vet. App. 518   (1996).


ORDER

Service connection for a skin disorder is denied.




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


